DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 12/29/2021 has been entered and fully considered. Claims 26-33, 35 and 37-42 are pending, of which claims 26-33, 35, 37 and 38 are currently amended and claims 39-42 are new.
In view of the amendment, the previous objections to the specification and to claim 28 and rejections of claims 1-7, 10, 17, 27, 28, 30, 32 and 38 under 35 USC 102 are withdrawn, however claims 26-33, 35 and 37-42 are rejected on the same/and or new grounds under 35 USC 112, the previous rejection of claims 26-33, 35 and 37 under 35 USC 102/103 is maintained, claims 38-41 are newly rejected under 35 USC 102/103, and claim 42 is newly rejected under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not support the claimed limitation that the region which comprises PE satisfies WTx’ ≥ -5 or WTx’ ≥ -3 or WTx’ ≥ 0 or WTx’ ≥ 3, because these ranges were originally disclosed for the region which comprises PP, while the ranges disclosed for the region which comprises PE are WTx’ ≥ -4 or WTx’ ≥ -2.654 or WTx’ ≥ 1.3 or WTx’ ≥ 2 or WTx’ ≥ -2 or WTx’ ≥ 4. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-33, 35 and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 38 are indefinite because the claimed average dielectric breakdown value is limited only by reference to a variable tri-layer microporous film. See MPEP 2173.05(b) II. A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). 
Claims 31 and 38 are indefinite because the claimed crystallinity is limited only by reference to a variable PE-containing layer of a trilayer microporous film. See MPEP 2173.05(b) II.
Claims 33, 35 and 38 recite an undefined “Machine Learning Test”, without specifying any limitations thereof. This limitation is indefinite because it fails to particularly and distinctly point out in the claims what is included or excluded by the claim language. A machine learning test is not a standard test known in the art, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims also do not define the claimed variable WTx’. It is unclear what property of the battery separator is being claimed, as well as how to determine whether or not a battery separator satisfies the claimed ranges.
Claims 37 and 38 are indefinite because the claimed standard deviation value for the dielectric breakdown is limited only by reference to a variable tri-layer microporous film. See MPEP 2173.05(b) II.
Claim 38 recites the limitations "the multilayer membrane" in line 3, “the multilayer microporous membrane” in each of lines 13 and 16 and “the microporous multilayer membrane or film” in line 54.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, these limitations are all interpreted to refer to the “multilayer microporous film” recited in claim 31.
Claim 38 is indefinite because the claimed minimum dielectric breakdown value is limited only by reference to a variable tri-layer microporous membrane or film. See MPEP 2173.05(b) II.
Claim 38 recites the limitation the comparative “tri-layer microporous membrane or film” in each of lines 12, 15 and 52. Although there is antecedent basis for the comparative tri-layer microporous film, there is insufficient antecedent basis for the comparative tri-layer microporous membrane.
Claim 38 recites the limitation "passes a nail penetration test".  This limitation is indefinite because it does not clearly set forth what the nail penetration test is, nor any standard for determining what constitutes passing.
Claim 38 recites the limitation “the Machine Learning Test” in each of lines 27, 31, 35, 39, 43 and 47. There is insufficient antecedent basis for this limitation in the claim.
Claims 39 and 40 each recite “each of the three or more layers of each of the first, second and third regions”. There is insufficient antecedent bases for “the three or more layers” of the first region. Note that claim 31 allows for the first region to have only two layers.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26, 37 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims fail to include all the limitations of claim 31 upon which they depend, because they allow the comparative tri-layer microporous film to have a different thickness than the multilayer microporous film. Specifically, claims 26, 37 and 38 recite “the same thickness, Gurley and/or porosity” in the alternative, such that the comparative film is not required to have the same thickness, but may instead only have the same Gurley and/or porosity with a different thickness, whereas claim 31 requires that the comparative film has the same thickness as the multilayer microporous film. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-33, 35 and 37-41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2010/048397 A1 (Brant).
Regarding claims 26-33, 35 and 37-41, Brant discloses a microporous [0004] battery separator [0006] multi-layer membrane comprising a plurality of first and second microlayers arranged for example as A/B/A/B/A/B/A… [0016] wherein at least one pair of alternating layers can include one or more first polymers while the other pair of alternating layers can include one or more second polymers [0019], wherein the second polymer is not the same as the first polymer, in that it is a different polymer, different Mw and/or MWD, or different combination of polymers having different types and/or amounts of polymers [0031]. The first and second polymers may each comprise polypropylene and/or polyethylene [0030], [0031], including copolymers [0014]. The number of layers is multiplied by stacking (laminating) portions of layered extrudate [0083] formed by coextrusion of the first and second polymers [0070]. The membrane may have from 2 to 2048 layers [0027], and each of the layers may have a thickness in the range of 250 nm (0.25 µm) to 0.75 µm [0024]. The membrane may be dry stretched [0072], [00106]. Although not expressly disclosed, because Brant discloses a microporous multi-microlayer battery separator having the same structure and composition as the claimed invention and made by the same method, it appears that Brant’s separator will also have the same, or at least sufficiently similar, properties as claimed, including the claimed average dielectric breakdown value, peak mercury intrusion value, MacMullin number, tortuosity value, pin removal force, crystallinity, mixed penetration value, machine learning test values WTx’, and standard deviation value for dielectric breakdown. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further with respect to claims 29 and 38, it is noted that Brant teaches that the membrane has tortuous pathways [0017].
Further with respect to claim 31, Brant discloses that the membrane may have at least nine layers (three regions each comprising three or more layers) [0027], wherein at least one of the layers may include polyethylene [0035]-[0042].
Further with respect to claims 32 and 38, Brant discloses that the membrane may have at least six layers (three regions each including at least two microlayers) [0027], and improved pin puncture strength [0012], [00132].
Further with respect to claims 33, 35 and 38, Brant discloses that the membrane may comprise a first microlayer comprising a first polymer and a second microlayer comprising a second polymer [0029] wherein the first polymer can comprise polyethylene and the second polymer can comprise polypropylene [0032]. Furthermore, although the claimed machine learning test is unclear, as best as can be understood based on applicant’s specification, it appears to be a measure of the number of layers in the membrane. Therefore it appears that Brant’s membrane would exhibit the same values as claimed, because Brant’s membrane has the same number of microlayers as the claimed invention (see paragraph [0027]).
Further with respect to claim 38, Brant discloses that the membrane may be stretched in the TD direction [00105].

Claim Rejections - 35 USC § 103
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/048397 A1 (Brant), as applied to claims 26-33, 35 and 37-41 above.
Brant teaches the battery separator of claim 31, as shown above, wherein the polyethylene comprises a blend of two or more polyethylenes [0035], such as a high or ultra-high molecular weight polyethylene [0037] in an amount is ≤ 99.0 wt.% [0059] and a linear low density polyethylene produced by metallocene catalyst (mLLDPE) [0042] in an amount in the range of 1.0 wt.% to 30.0 wt.% [0059]. Although the claimed percentages are not explicitly disclosed, they nevertheless would have been obvious to one of ordinary skill in the art because they are encompassed by the ranges taught by Brant. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Furthermore, although Brant does not disclose the melt index and density range of the high density polyethylene, it appears that the claimed properties would be inherent or obvious because Brant teaches the same composition as claimed. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.01 II.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
The applicant argues that the claimed comparative film is not variable because it uses the same polyethylene as the claimed film, however, there are nevertheless numerous other characteristics of the film that are not specified, such that the film as claimed still encompasses an enormous amount of variability and does not clearly define what the claimed crystallinity is.
With respect to the claimed machine learning test and nail penetration test, the applicant argues that these limitations are not indefinite because the specification describes how to perform the tests. However, many other versions of machine learning tests and nail penetration tests may also be known in the art. As such, the claims do not clearly set forth the metes and bounds of the claimed properties, because it is ambiguous what test specifically is being performed, e.g., what specific test parameters are being used and what specific standards for passing must be applied.
The applicant argues that Brant does not teach the claimed crystallinity, but has failed to show that the membrane of Brant, which has the same structure and composition as claimed and is produced by the same method, could result in a different crystallinity. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The applicant further asserts that the structure and composition are not the same, but has failed to show any difference between the claimed structure and composition and that taught by Brant.
The applicant further alleges that Brant only teaches a wet process membrane, however it is noted that in paragraph [00106] Brant explicitly teaches dry stretching the membrane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727